Llamado este caso para vista, compareció El Pueblo de Puerto Rico por su fiscal, y si bien el propio acusado y apelante ha radi-cado su alegato no obstante, apareciendo que el escrito de apelación no fué notificado a la parte apelada, debe desestimarse como se deses-tima el recurso por falta de jurisdicción.
Llamadas las causas que a continuación se expresan para la vista de la moción de desestimación presentada por el apelado, El Pueblo de Puerto Rico, sólo compareció éste por su fiscal, y apareciendo que el escrito de apelación no fué notificado a la parte apelada, se declaró con lugar la moción y se desestimaron los recursos.
Núms. 7871, 7944, 7945, 7947, 7948, 7963, 7977, 7978, 7979, 7981, 7995, 7996, 7997, 8005, 8006, 8007, 8019, 8024 8026, 8028, 8038, 8039, 8043, 8055, 8063, 8099, 8102 8103, 8118, 8131, 8146, 8147, 8158, 8181, 8199, 8200, 8207, 8208 y 8287.